KOZINSKI, Circuit Judge,
concurring.
I join Judge Kennedy’s lucid opinion. I write separately to express my personal disappointment with the government lawyers who pursued this matter on behalf of the United States. Appellant here is not the taxpayer; whatever tax problems the property’s former owners had were not of her making. Nevertheless, the government sought to discharge the prior owners’ tax liability by seizing the home Newnham had once fought and paid for. She has now been dragged through the courts for a second time to secure what is hers.
There are times when statutes, particularly those involving the collection of revenue, can work serious hardships. No one can blame government lawyers for pressing their client’s rights under such circumstances. It is a wholly different matter, however, for government lawyers to ignore or bend the words of Congress in pursuit of an unconscionable result. To inflict the expense and uncertainty of litigation on citizens on such a tenuous basis is conduct unbecoming public servants and officers of the court. I can only hope that this matter will be brought to the personal attention of the Assistant Attorney General for the Tax Division, the United States Attorney for the Central District of California and the Chief Counsel of the Internal Revenue Service so that they may each take appropriate steps to avoid such overzealousness by their subordinates in the future.